This case was one on four separate certioraris in the Supreme Court, which were consolidated there for the purpose of procedure and disposition. The opinion of the Supreme Court per curiam
was written in that of Borough of Roselle Park et al. v. Board of Public Utility Commissioners, Public Service Railway Company and Public Service Transportation Company. After the entry of judgment in the Supreme Court adjudging that the order of the board be affirmed and the certioraris dismissed, an appeal was taken to this court by the town of Irvington and Alice M. Stewart, prosecutors-appellants in one of the writs against the defendants heretofore mentioned.
We are of opinion that the judgment under review herein, so far as it affects the town of Irvington and Alice M. Stewart, the prosecutors-appellants, should be affirmed, for the reasons expressed in the opinion delivered by the Supreme Court.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, LLOYD, CASE, BODINE, DALY, DONGES, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, WELLS, JJ. 14.
For reversal — None. *Page 192